Case 7:19-cv-09048-VB Document 46 Filed 04/21/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

BYRON K. BROWN,
Plaintiff,

 

Vv.

ANTHONY ANNUCCI, MICHAEL CAPRA; : ORDER
F. CARABALLO; J. AYALA; S. AMARO; :
V. YOUNG; K. GREEN; T. BOWEN; M. : 19 CV 9048 (VB)
BARNES; M. ROYCE; D. VENNETTOZZI;
L. MALIN; J. DECKELBAUM; CARLOS J.
RODRIGUEZ; and LERVIS MEREJO,
Defendants.

x

 

 

 

By Order dated February 6, 2020, the Court extended to April 20, 2020, all defendants’
time to answer, move, or otherwise respond to plaintiff’s amended complaint. (Doc. #35).

On April 20, 2020, defendants Anthony Annucci, Michael Capra, V. Young, K. Green,
T. Bowen, M. Barnes, M. Royce, D. Vennettozzi, L. Malin, and J. Deckelbaum (the “moving
defendants”) moved to dismiss the amended complaint. (Doc. #44).

The moving defendants’ memorandum of law states defendants F. Caraballo, J. Ayala, S.
Amaro, Carlos J. Rodriguez, and Lervis Merejo are not moving to dismiss the amended
complaint as against them, and that these defendants “will separately submit an Answer to the
amended complaint following the Court’s decision on the instant motion on the issue of
Excessive use of Force.” (Doc. #45 at 1 n.1).

This is improper. All defendants had until April 20, 2020, to either answer, move, or
otherwise respond to the complaint. (Doc. #35). Litigants and counsel are not entitled to fashion
their own deadlines for responses to pleadings.

Accordingly, it is HEREBY ORDERED:

The Court sua sponte extends to April 28, 2020, defendants F. Caraballo, J. Ayala, S.
Amaro, Carlos J. Rodriguez, and Lervis Merejo’s time to answer the amended complaint.

Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Dated: April 21, 2020 SO ORDERED:

White Plains, NY V [lr

Vincent L. Briccetti, U.S.D.J.

 
